Case 2:19-cv-00144-JLS-KK Document 30 Filed 05/21/20 Page 1 of 1 Page ID #:2467




  1
  2
  3
  4
                                               JS-6
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    MARQUISE DAVIS,                             Case No. CV 19-144-JLS (KK)
 11                              Petitioner,
 12                         v.                     JUDGMENT
 13    JOHNSON, Warden,
 14                              Respondent.
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge,
 19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
 20   DISMISSED with prejudice.
 21
 22   Dated: May 21, 2020
                                               HONORABLE JOSEPHINE L. STATON
 23                                            United States District Judge
 24
 25
 26
 27
 28
